Mr. Justice Leech delivered the opinion of the court: This claim is based on a claim for damages sustained to a Cadillac car owned by the claimant in a collision with a State truck on March 5, 1927, about 10 miles west of Gibson City, Illinois. The declaration states that on or about the 5th day of March, 1927, the claimant was the owner of and in possession of, operating and controlling a certain motor vehicle in a northwesterly direction upon and along the State highway at or near Gibson City, Illinois. Claimant alleges that while operating his motor vehicle, a servant or agent of the defendant was operating a motor truck upon and along said highway, that said motor truck ran into and collided with the motor vehicle of the claimant and that the motor vehicle of the claimant was greatly injured and damaged. As we view the evidence in this case we find that the truck of the defendant was on the shoulder and right hand side going east on the Hard Road Route No. 9 near Gibson City, Illinois, that the claimant was driving west on said road at the same time which was on a curve and near the county line between the counties of Ford and McLean; that when almost around said curve his car ran off the pavement onto a soft shoulder of the road and while attempting to get back on the pavement the claimant’s car skidded into the front end of the truck of the defendant. The evidence shows that the claimant stated that his claim had been paid by an insurance company in the sum asked for. We are of the opinion that there is no cause of action against the State of Illinois and the claim is denied and the cause dismissed.